J-S21030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JULIUS DODSON

                            Appellant                 No. 2338 EDA 2015


                    Appeal from the PCRA Order July 1, 2015
              In the Court of Common Pleas of Montgomery County
               Criminal Division at No(s): CP-46-CR-0002640-1993


BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY LAZARUS, J.:                        FILED MARCH 03, 2016

        For the reasons that follow, we affirm the order of the Court of

Common Pleas of Montgomery County, dismissing Julius Dodson’s petition

for writ of habeas corpus ad subjiciendum as an untimely petition filed under

the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546 (“PCRA”).

        Dodson filed a petition for writ of habeas corpus ad subjiciendum on

May 22, 2015, claiming that he was convicted under a subsection of the

aggravated assault statute that had been repealed eight years prior to his

conviction.1    Such a claim constitutes a challenge to the legality of his

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  In his statement of questions presented, Dodson also raises a claim that
the PCRA judge erred in failing to recuse himself because he had
represented the Commonwealth as a district attorney at Dodson’s
(Footnote Continued Next Page)
J-S21030-16



sentence     and   is     cognizable    under     the   PCRA.   Commonwealth   v.

Concordia, 97 A.3d 366, 372 (Pa. Super. 2014). Because claims that are

cognizable under the PCRA are to be pursued within the parameters of that

statute, id., the trial court properly treated Dodson’s filing as a PCRA

petition.

      A PCRA petition, including a second or subsequent petition, must be

filed within one year of the date the underlying judgment of sentence

becomes final. See 42 Pa.C.S.A. § 9545(b)(1); see also Commonwealth

v. Bretz, 830 A.2d 1273, 1275 (Pa. Super. 2003). A judgment is deemed

final “at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3);

see also Commonwealth v. Pollard, 911 A.2d 1005, 1007 (Pa. Super.

2006).      Here, Dodson’s judgment of sentence became final no later than

February 13, 1997, upon the expiration of the ninety-day period for filing a

writ of certiorari with the United States Supreme Court. See 42 Pa.C.S.A. §

9545(b)(3); U.S.Sup.Ct.R. 13.            Thus, he had one year from that date, or

until February 13, 1998, to file a timely PCRA petition. See 42 Pa.C.S.A. §

9545(b). Dodson did not file the instant petition until May 22, 2015, more

than 18 years after his judgment of sentence became final. Accordingly, the

                        _______________________
(Footnote Continued)

preliminary hearing. However, Dodson does not address this claim in the
argument portion of his brief and it is, accordingly, waived.



                                             -2-
J-S21030-16



PCRA court had no jurisdiction to entertain Dodson’s petition unless he

pleaded and offered to prove one of the three statutory exceptions 2 to the

time bar. See 42 Pa.C.S.A. § 9545(b). Dodson failed to do so. Accordingly,

the PCRA court properly dismissed his petition.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/2016

____________________________________________


2
    The statutory exceptions are as follows:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
        Supreme Court of Pennsylvania after the time period provided in
        this section and has been held by that court to apply
        retroactively.

42 Pa.C.S.A. § 9545(b)(1).




                                           -3-
J-S21030-16




              -4-